DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0019, “virtual machines can be used to executed network functions” should be corrected to “virtual machines can be used to execute network functions”.  
In paragraph 0021, “For example, 10.1.1.0/24 in overlay1 may be prohibited from accessing 10.1.1.0/24 in overlay2 as they are on different underlays” should be corrected to “For example, 10.1.1.0/24 in overlay1 may be prohibited from accessing 10.2.2.0/24 in overlay2 as they are on different underlays”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10, 11, 19, and 20 of U.S. Patent No. 10,826,826 (hereinafter called “the ’826 Patent”).  
the claims in the present application are broader than claims in the ’826 Patent.
Regarding claim 1 of the present application, claim 1 of the ’826 Patent discloses a method comprising: 
receiving, at a network device of a network, an underlay network identifier and a network segment identifier, wherein the network segment identifier is associated with an autonomous system and the underlay network identifier is associated with an underlay network (see 10:65-11:3); 
associating one or more entries in a forwarding information base with the network segment identifier and the underlay network identifier (see 11:4-6); 
associating a virtual network with the autonomous system and the underlay network (see 11:11-12); and 
forwarding network traffic through the network to the virtual network based on the one or more entries in the forwarding information base (see 11:13-15).
Claim 1 of the ’826 Patent thus contains every element and anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’826 Patent in that it omits one or more elements of claim 1 of the ’826 Patent.  Specifically, claim 1 of the ’826 Patent includes an additional limitation (the “deploying” limitation).  

Claim 9 of the present application is similarly rejected by claim 10 of the ’826 Patent.  That is, claim 9 of the present application is similarly a broader version of claim 10 of the ’826 Patent and would thus be obvious.  

Claim 16 of the present application is similarly rejected by claim 19 of the ’826 Patent.  That is, claim 16 of the present application is similarly a broader version of claim 19 of the ’826 Patent and would thus be obvious.  

Regarding claims 2, 10, and 17 of the present application, claims 2, 11, and 19 disclose the limitations and are thus rejected under non-statutory obviousness-type double patenting.  

Regarding claims 3, 11, and 18 of the present application, claims 2, 11, and 19 disclose the limitations and are thus rejected under non-statutory obviousness-type double patenting.  

Regarding claims 4, 12, and 19 of the present application, claims 2, 11, and 19 disclose the limitations and are thus rejected under non-statutory obviousness-type double patenting.  

5, 13, and 20 of the present application, claims 2, 11, and 20 disclose the limitations and are thus rejected under non-statutory obviousness-type double patenting.  See the two deploying steps in claims 1, 2, 10, 11, 19, and 20, for example.  

Regarding claims 6 and 14 of the present application, claims 2 and 11 disclose the limitations.  For example, see 10:67-11:1 and 11:27-28, which indicate that the network segment identifiers are associated with different autonomous systems.  This association associates the respective entries in the forwarding information base with the corresponding autonomous systems.  Therefore, claims 6 and 14 are rejected under non-statutory obviousness-type double patenting.  

Regarding claims 7 and 15 of the present application, claims 2 and 11 disclose the limitations in that the second underlay network identifier is associated with at least a second portion of the underlay network.  Therefore, claims 6 and 14 are rejected under non-statutory obviousness-type double patenting.  

Regarding claim 8 of the present application, claim 2 discloses the limitations in that the second autonomous system is associated with at least a second portion of the underlay network.  Therefore, claim 8 is rejected under non-statutory obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0139123 to Qiang in view of U.S. Patent Application Publication 2017/0019430 to Cohn.

Regarding claim 1:  Qiang discloses a method comprising: 
receiving, at a network device of a network, an underlay network identifier and a network segment identifier, wherein the underlay network identifier is associated with an underlay network (disclosed throughout; see the reception of the forwarding policy information in step 700 of Figure 7, for example; as indicated in paragraph 0084, this information can indicate an underlay network identifier (the preferred underlay network path) and a network segment identifier (the corresponding first overlay network address); clearly, the underlay network identifier is associated with an underlay network); 
associating one or more entries in a forwarding information base with the network segment identifier and the underlay network identifier (disclosed throughout; see step 710 of Figure 7 and paragraph 0082, for example; the overlay network to underlay network address mapping table is a forwarding information base as it indicates how data packets should be forwarded in the network; in step 710, an entry in this table is associated with the network segment identifier (the overlay network address) and the underlay network identifier (the preferred underlay network path)); 
associating a virtual network with the underlay network (disclosed throughout; see paragraph 0039, for example, which indicates that the overlay network may be a virtual overlay network, which is clearly associated with the underlay network); and 
forwarding network traffic through the network to the virtual network based on the one or more entries in the forwarding information base (see step 750 of Figure 7, and paragraph 0085, for example; the traffic is forwarded through the virtual overlay network based on the entry in the table (the mapping to the underlay network address)).
Qiang does not explicitly disclose that the overlay network is associated with an autonomous system and thus does not explicitly disclose that the virtual network is associated with the autonomous system.  However, this is known in the art.  Consider Cohn, which discloses associating autonomous systems with overlay networks in at least Figure 1A and paragraph 0045.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qiang to associate the overlay network segment with an autonomous system as suggested by Cohn.  The rationale for doing so would have been to isolate traffic from different tenants.

9:  Qiang discloses a system comprising: 
one or more processors (see processor 802 of Figure 8 and paragraph 0086, for example); and 
memory having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to (see memory 804 of Figure 8 and paragraph 0086, for example): 
receive, at a network device of a network, an underlay network identifier and a network segment identifier, wherein the underlay network identifier is associated with an underlay network  (disclosed throughout; see the reception of the forwarding policy information in step 700 of Figure 7, for example; as indicated in paragraph 0084, this information can indicate an underlay network identifier (the preferred underlay network path) and a network segment identifier (the corresponding first overlay network address); clearly, the underlay network identifier is associated with an underlay network); 
associate one or more entries in a forwarding information base with the network segment identifier and the underlay network identifier (disclosed throughout; see step 710 of Figure 7 and paragraph 0082, for example; the overlay network to underlay network address mapping table is a forwarding information base as it indicates how data packets should be forwarded in the network; in step 710, an entry in this table is associated with the network segment identifier (the overlay network address) and the underlay network identifier (the preferred underlay network path)); 
associate a virtual network with the underlay network (disclosed throughout; see paragraph 0039, for example, which indicates that the overlay network may be a virtual overlay network, which is clearly associated with the underlay network); and 
forward network traffic through the network to the virtual network based on the one or more entries in the forwarding information base (see step 750 of Figure 7, and paragraph 0085, for example; the traffic is forwarded through the virtual overlay network based on the entry in the table (the mapping to the underlay network address)).
Qiang does not explicitly disclose that the overlay network is associated with an autonomous system and thus does not explicitly disclose that the virtual network is associated with the autonomous system.  However, this is known in the art.  Consider Cohn, which discloses associating autonomous systems with overlay networks in at least Figure 1A and paragraph 0045.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qiang to associate the overlay network segment with an autonomous system as suggested by Cohn.  The rationale for doing so would have been to isolate traffic from different tenants.

Regarding claim 16:  Qiang discloses a non-transitory computer-readable medium having stored thereon instructions which, when executed by one or more processors, cause the one or more processors to (see processor 802 and memory 804 of Figure 8 and paragraph 0086, for example): 
receive, at a network device of a network, an underlay network identifier and a network segment identifier, wherein the underlay network identifier is associated with an underlay network (disclosed throughout; see the reception of the forwarding policy information in step 700 of Figure 7, for example; as indicated in paragraph 0084, this information can indicate an underlay network identifier (the preferred underlay network path) and a network segment ; 
associate one or more entries in a forwarding information base with the network segment identifier and the underlay network identifier (disclosed throughout; see step 710 of Figure 7 and paragraph 0082, for example; the overlay network to underlay network address mapping table is a forwarding information base as it indicates how data packets should be forwarded in the network; in step 710, an entry in this table is associated with the network segment identifier (the overlay network address) and the underlay network identifier (the preferred underlay network path)); 
associate a virtual network with the underlay network (disclosed throughout; see paragraph 0039, for example, which indicates that the overlay network may be a virtual overlay network, which is clearly associated with the underlay network); and 
forward network traffic through the network to the virtual network based on the one or more entries in the forwarding information base (see step 750 of Figure 7, and paragraph 0085, for example; the traffic is forwarded through the virtual overlay network based on the entry in the table (the mapping to the underlay network address)).
Qiang does not explicitly disclose that the overlay network is associated with an autonomous system and thus does not explicitly disclose that the virtual network is associated with the autonomous system.  However, this is known in the art.  Consider Cohn, which discloses associating autonomous systems with overlay networks in at least Figure 1A and paragraph 0045.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qiang to associate the overlay network .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0314006 to Mackie et al discloses a scalable multi-tenant underlay network supporting a multi-tenant overlay network.
U.S. Patent Application Publication 2020/0073692 to Rao et al discloses techniques for creating multiple virtual network interfaces.  
U.S. Patent 10/355,989 to Panchal et al discloses a virtual performance hub.
U.S. Patent 9,954,763 to Ye et al discloses pre-configured virtual gateways for isolated virtual networks.
U.S. Patent Application Publication 2017/0149582 to Cohn et al discloses a method for redirecting packets for egress from an autonomous system using tenant specific routing and forwarding tables.
U.S. Patent Application Publication 2015/0163323 to Moreno et al discloses a method for scalable inter-domain overlay networking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 12, 2022